Citation Nr: 0932676	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
November 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for PTSD.

The Veteran has a mental disorder, described as major 
depressive disorder, for which service connection has been 
established.  In June 2005, the Veteran asked that his case 
be reopened, asserting that he was getting worse.  In a 
February 2006 rating decision, the RO denied an increase 
above the existing 50 percent rating for major depressive 
disorder.  In March 2006, the Veteran submitted a notice of 
disagreement with that decision.  In September 2006, the RO 
issued a statement of the case regarding the claim for a 
rating higher than 50 percent for major depressive disorder.  
The Veteran did not submit a substantive appeal to perfect 
his appeal of the February 2006 rating decision denying an 
increased rating.  Therefore, the issue of that rating is not 
presently on appeal before the Board.

The present appeal, for service connection for PTSD, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that he has PTSD as a result of 
traumatic experiences during service.  PTSD is a psychiatric 
disorder that develops as a result of traumatic experience.  
It is possible for service connection to be established for 
PTSD that becomes manifest after separation from service.  In 
order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).

The Veteran's claims file contains his statements describing 
traumatic experiences during service.  He reported that while 
he was onboard a ship in the waters off of Iraq, a missile 
was fired at the ship.  In addition, he stated that the ship 
encountered mines.  He indicated that at those times he was 
afraid of being killed by the ship being struck by an enemy 
weapon.  

The Veteran had a VA mental health examination in August 
2005.  The examiner reported having reviewed the claims file.  
The examiner indicated the Veteran reported that during 
service in the Gulf War he engaged in direct combat as an 
infantry machine gunner.  The Veteran reported that he saw 
many dead bodies.  He described his psychiatric history and 
symptoms.  The examiner concluded that the Veteran had PTSD 
related to trauma that he experienced during his Gulf War 
service.

RO personnel initiated research regarding the history of the 
locations, including ships, where the Veteran served.  In 
2007, the research produced ship's records showing that the 
USS Ogden, while the Veteran served aboard it, had to transit 
known mine fields.  The Ogden's records also showed an 
incident in which a mine was seen and successfully destroyed, 
and, the same day, there was a possible sighting of a second 
mine.  The research, including the Ogden's records, did not 
document any incident in which a missile was fired at the 
Ogden.

The VA practitioner who examined the Veteran in 2005 
concluded that the Veteran has PTSD as a result of traumatic 
experiences during service.  The stressors noted in the 
examination report however, are not shown by service records, 
and differ from the Veteran's reported stressors that have 
been corroborated by service records.  The Board will remand 
the case for a new VA mental health examination, with review 
of the claims file, and an opinion as to whether the Veteran 
has PTSD that is related to events during service, if the 
only stressors considered are those that have been 
corroborated by service records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA 
mental health examination to address the 
likely etiology of any current PTSD.  The 
examiner must be provided with the 
Veteran's claims file for review.  After 
examining the Veteran and reviewing the 
claims file, the examiner should express 
an opinion as to whether the Veteran has 
PTSD.  The examiner should note that the 
only stressors during service that have 
been adequately corroborated for VA 
adjudication purposes are: travel by the 
Veteran's ship through known mine fields, 
and actual and possible mine sightings by 
members of the crew of the Veteran's ship.  
The examiner should provide an opinion in 
response to the following questions:

If PTSD is diagnosed, the examiner should 
specify (1) whether each in-service 
stressor established by the evidence of 
record (incidents in which his ship was 
endangered by mines, and he felt in fear 
for his life) was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors sufficient to produce 
PTSD. 

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




